Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner Comment
Prior art to Christoph (US 20070172079 A1) discloses normalized coherence calculations for pairs of microphone signals in a beamforming system, but does not specify the signal processing as claimed with the delay and the operator and also performing the Identify step. Prior art to Adsumilli (US 20170366896 A1) discloses geometric based processing for microphone arrays using displacement vectors <para. 29>. 
The examiner reads the ‘select’ step as drawn to the function as part of the algorithm defined in fig. 7.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-17,21-23 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing including the distance/displacement between one pair of microphones and another pair of microphones in the prior art audio processing devices that utilize array geometry .  

		


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 13, 2022